Citation Nr: 1101360	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-34 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an extraschedular rating for bilateral hearing 
loss.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 until December 
1964 and from March 1969 until December 1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Service connection was granted and an 
initial 20 percent evaluation effective June 29, 2005, was 
assigned for bilateral hearing loss therein.  The Veteran 
perfected an appeal as to this rating.

In an October 2006 rating decision, the Veteran's 20 percent 
evaluation for bilateral hearing loss was proposed to be reduced 
to noncompensable.  A July 2007 rating decision imposed this 
reduction effective October 1, 2007.  The noncompensable rating 
was continued in an April 2009 rating decision.

The Veteran testified regarding his bilateral hearing loss at a 
Travel Board hearing before the undersigned Veterans Law Judge in 
June 2009.  A transcript of the hearing has been associated with 
the claims file.

In March 2010, the Board issued a decision denying an initial 
evaluation in excess of 20 percent for bilateral hearing loss for 
the period prior to October 1, 2007, and in excess of 
noncompensable, to include restoration of the 20 percent 
evaluation, for the period beginning October 1, 2007.  The issue 
of entitlement to an extraschedular rating for bilateral hearing 
loss was remanded.  The issue of entitlement to a TDIU rating 
also was remanded, as it had been raised in association with the 
Veteran's claim for an increased evaluation but had not been 
adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(holding that a request for a TDIU rating, whether expressly 
raised by the Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather part of a claim for 
an increased evaluation).  These two issues have been returned to 
the Board for further appellate consideration.

The issue of entitlement to an extraschedular rating for 
bilateral hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from June 29, 2005, to April 8, 2007, the 
Veteran was service-connected only for bilateral hearing loss.  
The rating assigned to this disability was 20 percent.

2.  For the period from April 9, 2007, to present, the Veteran 
has been service-connected for tinnitus in addition to bilateral 
hearing loss.  The combined rating for these disabilities was 30 
percent from April 9, 2007, to September 30, 2007, and 10 percent 
from October 1, 2007, onward.

3.  The Veteran service-connected bilateral hearing loss and 
tinnitus do not render him unable to secure and follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With respect to a claim for a higher evaluation, VA must provide 
the claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment, and of how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The duty to notify with respect to the Veteran's underlying claim 
for a higher evaluation for his bilateral hearing loss was fully 
satisfied by way of letters sent to him dated in July 2005 and 
January 2009, as discussed in the Board's March 2010 decision.  
Of note here, the January 2009 letter advised the Veteran of what 
the evidence must show for a higher evaluation.  It also advised 
him that an extraschedular rating could be assigned in rare cases 
in which the impairment caused by a disability is not covered by 
the rating schedule.  Pursuant to the Board's March 2010 remand 
directives, this information was repeated in a letter sent to the 
Veteran in March 2010.  A description of the evidence required 
for a TDIU rating both on a schedular and on an extraschedular 
basis, the evidence not of record necessary to substantiate such 
a rating as well as a higher evaluation on an extraschedular 
basis, the Veteran's and VA's respective duties for obtaining 
evidence, and how VA determines disability ratings and effective 
dates further was provided therein.  As such, the duty to notify 
with respect to the issues currently on appeal has been fully 
satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained service treatment records, VA treatment records, 
and Social Security Administration (SSA) records pertaining to 
the Veteran.  He submitted private treatment records on his own 
behalf.

VA audiological examinations were afforded to the Veteran in 
October 2005 and March 2009.  Pursuant to the Board's March 2010 
remand directives, an additional examination was to be conducted 
specifically to discuss the impact of the Veteran's hearing loss 
disability on his ability to work if deemed proper by the RO.  No 
such examination was performed, and therefore apparently was not 
deemed needed.  The Board agrees with this assessment.  With 
respect to a TDIU rating, such an examination is not warranted 
because the evidence of record is adequate for adjudication 
purposes.  With respect to an extraschedular rating for bilateral 
hearing loss, it is determined below that referral to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service is merited even without such an examination.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional development necessary for a fair adjudication of the 
claim that has not been undertaken.  The Board therefore finds 
that no further assistance is required and VA's duty to assist 
has been fulfilled.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. at 183.

In addition to instructing the RO to provide the Veteran with 
notice regarding the issues of his entitlement to an 
extraschedular rating for bilateral hearing loss and a TDIU 
rating and to conduct another examination specifically to discuss 
the impact of the Veteran's hearing loss disability on his 
ability to work if deemed proper, the Board directed the RO to 
undertake any additional development deemed proper, consider 
submission of the first of these issues and the extraschedular 
aspect of the issue of a TDIU rating to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service, 
and then readjudicate the issues and provide the Veteran and his 
representative with a supplemental statement of the case (SSOC) 
if any benefit sought was not granted.  The RO did not conduct 
any additional development.  However, as noted above, the duty to 
assist has been fully satisfied in this case.  In August 2010, 
the RO readjudicated the Veteran's entitlement to an 
extraschedular rating for bilateral hearing loss and a TDIU 
rating by way of a SSOC.  Included was the conclusion that the 
evidence did not warrant entitlement to an extraschedular rating 
for bilateral hearing loss.  It follows from this conclusion that 
the RO determined the requirements for referral to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service were not met.  Also included in the August 2010 
SSOC was the RO's indication that the schedular minimum percent 
rating requirement for a TDIU rating is set aside only in 
exceptional cases and concluded that submission to the Director 
of the Compensation and Pension Service was not warranted with 
respect to a TDIU rating on an extraschedular basis because this 
was not such an exceptional case.  Thus, the Board is satisfied 
that there has been substantial compliance with the March 2010 
remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
see also Dyment v. West, 13 Vet. App. 141 (1999).



II.  TDIU

Total disability means that there is present any impairment of 
mind or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15.  A substantially gainful occupation has been 
defined as "employment at which non-disabled individuals earn 
their livelihood with earnings comparable to the particular 
occupation in the community where the Veteran resides."  VA 
Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has 
been defined as "an occupation that provides an annual income 
that exceeds the poverty threshold for one person, irrespective 
of the number of hours or days that the Veteran actually works 
and without regard to the Veteran's earned annual income."  
Faust v. West, 13 Vet. App. 342 (2000).  A Veteran is determined 
unable to engage in a substantially gainful occupation when jobs 
are not realistically within his physical and mental 
capabilities.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing 
Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In 
making this determination, consideration may be given to factors 
such as the Veteran's level of education, special training, and 
previous work experience, but not to age or impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability 
is, or combination of service-connected disabilities is, rated at 
100 percent pursuant to the rating schedule.  38 C.F.R. 
§ 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still 
is deemed totally disabled under the rating schedule if he 
satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the 
Veteran must meet a minimum percent rating.  If he has one 
service-connected disability, it must be rated at 60 percent or 
more.  If he has two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the combined 
rating must be 70 percent or more.  Second, the Veteran must be 
found to be unable to secure and follow a substantially gainful 
occupation as a result of his service-connected disability or 
disabilities.  Id.

Even where the Veteran does not meet any of the above percentage 
rating requirements, he still may be deemed totally disabled on 
an extraschedular basis if he is unable to secure and follow a 
substantially gainful occupation as a result of his service-
connected disability or disabilities.  38 C.F.R. § 4.16(b).  The 
matter is referred to the Director of the Compensation and 
Pension Service for such consideration, as the Board cannot 
assign a TDIU rating on this basis in the first instance.  Id.; 
see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran 
prevails when the evidence supports his claim or is in relative 
equipoise but does not prevail when the preponderance of the 
evidence is against the claim.  Id.

For the period from June 29, 2005, to April 8, 2007, the Veteran 
was service-connected only for bilateral hearing loss.  The 
rating assigned to this disability was 20 percent.  For the 
period from April 9, 2007, to present, the Veteran has been 
service-connected for tinnitus in addition to bilateral hearing 
loss.  The rating assigned to his tinnitus consistently has been 
10 percent, while the rating assigned to his bilateral hearing 
loss was reduced from 20 percent to noncompensable on October 1, 
2007, as indicated in the introduction.  As such, the combined 
rating for the Veteran's service-connected disabilities from 
April 9, 2007, to September 30, 2007, was 30 percent, while the 
combined rating for these disabilities from October 1, 2007, has 
been 10 percent.  The minimum percent rating requirement of 
38 C.F.R. § 4.16(a) thus clearly has not been met at any point 
during the period on appeal.

The remaining question therefore is whether the Veteran is unable 
to secure and follow substantially gainful employment by reason 
of his service-connected bilateral hearing loss and tinnitus such 
that referral to the Director of the Compensation and Pension 
Service for extraschedular consideration is required.  In light 
of the evidence of record, the Board finds that this is not the 
case.  This evidence shows that Veteran's bilateral hearing loss 
and tinnitus considerably affect his occupational activities but 
do not prevent them altogether.

In numerous statements, in his June 2009 testimony at the Travel 
Board hearing, and on his VA Form 21-8940 entitled "Veteran's 
Application for Increased Compensation Based on 
Unemployability," the Veteran reported that he has had bosses 
tell him they instructed him to do a task he never undertook 
because he did not hear them and that it seemed too much of a 
burden on them to follow his suggestion of getting his attention 
before giving instructions.  He also reported that he worked in 
the hardware department at Wal-Mart from November or December 
2005 to October 2006, when he quit because of customers getting 
irritated and complaining to management about him not hearing 
them "made the job bad."  He did not submit any proof verifying 
these reports.  Nevertheless, the Veteran is competent to so 
report because these matters, since they concern him, are within 
the realm of his knowledge.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (a lay person is competent to report his symptomatology 
because he personally experiences it through his senses).  He 
also is credible in this regard for two reasons.  First, the 
Board finds no reason to doubt him.  See Caluza v. Brown, 7 Vet. 
App. 498, 510-11 (1995) (holding that credibility generally can 
be evaluated by a showing of interest, bias, or inconsistent 
statements).  Second, the VA examiner who conducted his March 
2009 audiological examination concluded that bilateral hearing 
loss and tinnitus caused significant effects, specifically 
hearing difficulty, on the Veteran's occupation.

Significantly, however, this examiner did not go so far as to 
conclude that the Veteran's bilateral hearing loss and tinnitus 
are severe enough to preclude any substantially gainful 
employment.  The Board also notes with respect to his last 
employment at Wal-Mart that he was not fired, but rather quit.

The Veteran indicated that he has not looked for another job 
since.  There is no indication that he would be unsuccessful in 
finding and keeping a substantially gainful occupation if he were 
to look.  He has completed high school and has some college 
education.  His previous work experience includes both temporary 
and full-time jobs in the manufacturing, apartment maintenance, 
and retail fields.  Given this education and work history, there 
are numerous jobs for which the Veteran would be qualified.  His 
bilateral hearing loss and tinnitus disabilities would cause 
little to no difficult in some of these type jobs, particularly 
those involving minimal to no customer service.  Indeed, the 
Veteran has stated that he was able to keep his position in 
apartment maintenance for four years because it required little 
contact with the public.  Other jobs, particularly those heavily 
involving customer service such as retail, would be difficult for 
him given his bilateral hearing loss and tinnitus disabilities.  
Yet even these jobs are not precluded.  The Veteran has indicated 
that he has no problem once people get his attention and then 
speak at a normal to elevated volume.  It follows that relatively 
simple measures such as arranging his work space to face incoming 
customers and displaying a sign asking them to speak up would 
alleviate problems such as those he faced in his last position at 
Wal-Mart.

The Board finally notes that the Veteran's SSA records concern a 
non-service-connected disability of diabetic neuropathy rather 
than his service-connected bilateral hearing loss and tinnitus 
disabilities.

In sum, the preponderance of the evidence is against the 
Veteran's entitlement to a TDIU rating pursuant to the rating 
schedule.  The preponderance of the evidence also is against 
referral of the Veteran's entitlement to a TDIU rating on an 
extraschedular basis to the Director of the Compensation and 
Pension Service for all of the foregoing reasons.  As such, the 
doctrine of reasonable doubt is not applicable, and a TDIU rating 
is denied.


ORDER

A TDIU rating is denied.


REMAND

The Veteran's claim of entitlement to an extraschedular rating 
for bilateral hearing loss must be remanded.  As with a TDIU 
rating, the Board cannot assign an extraschedular rating in the 
first instance.  38 C.F.R. § 3.321(b); see also Bagwell, 
9 Vet. App. at 337; Floyd, 9 Vet. App. at 88.  Yet specific 
adjudication of whether such matter should be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service must be undertaken by the Board.  Barringer 
v. Peake, 22 Vet. App. 242 (2008); see also Shipwash, 8 Vet. App. 
at 218.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
such consideration is warranted.  A determination of whether the 
evidence presents an exceptional disability picture such that the 
available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's symptoms or level 
of disability first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, the 
assignment of an extraschedular rating is warranted.

Implicit in the RO's August 2010 SSOC is the conclusion that the 
requirements for referral to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
consideration of an extraschedular rating for the Veteran's 
bilateral hearing loss disability were not met, as noted above.  
The Board disagrees.

Regarding the first Thun requirement, the Board initially notes 
that evaluations for hearing disabilities such as the Veteran's 
are derived by the mechanical application of the rating schedule 
to the numeric auditory acuity level assigned for each ear on the 
basis of audiological test results.  VA therefore has no 
discretion in the matter and must predicate its determination on 
these results.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In other words, the RO and the Board are bound by law to 
consider only these results in arriving at a disability 
evaluation under the rating schedule.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

The evidence indicates that the Veteran's audiological test 
results, and by extension the rating schedule which is based on 
them, do not adequately contemplate the Veteran's symptoms.  
Specifically, these results do not account for the following.  
The Veteran has indicated in numerous statements and in his June 
2009 testimony at the Travel Board hearing that he is frustrated 
about and is becoming a recluse due to his hearing loss.  He 
noted that he has difficulty hearing most women and a few men, 
that he is embarrassed about having to ask people to repeat 
themselves so much, and that most people, with the exception of 
one friend and his youngest son, would rather not deal with him.  
He also noted that he has to read the news rather than watch it 
on television because he can only catch about every fifth word 
and that he sold his condominium and moved into a mobile home so 
that the high volume he has to use to hear his television will 
not disturb his neighbors.  Further, he noted that his hearing is 
now distorted and that amplification does little to nothing to 
improve his hearing.  This distortion, as well as difficulty 
hearing in most situations, was among the Veteran's complaints to 
the VA examiner who conducted his March 2009 audiological 
examination.  As such, the Board finds that the Veteran's 
bilateral hearing loss disability picture is exceptional.

Regarding the second Thun requirement, absent from the record is 
any indication that the Veteran's bilateral hearing loss 
disability has resulted in any, let alone frequent, periods of 
hospitalization.  However, the Board notes its above discussion 
and conclusion, in part, that the evidence reveals the Veteran's 
bilateral hearing loss considerably affects his occupational 
activities.  Marked interference with employment related to his 
exceptional bilateral hearing loss disability picture thus has 
been demonstrated.

As both the first and second Thun requirements have been 
satisfied, referral must be made to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
to determine whether, to accord justice, the assignment of an 
extraschedular rating is warranted for the Veteran's bilateral 
hearing loss.  A remand is necessary to accomplish this task.



Accordingly, the case is REMANDED for the following action:

1.  Refer to the Under Secretary for Benefits 
or the Director of the Compensation and 
Pension Service the issue of whether an 
extraschedular rating for bilateral hearing 
loss is warranted.

2.  Once the decision sought in paragraph 1 
has been made, readjudicate the Veteran's 
entitlement to an extraschedular rating for 
bilateral hearing loss.  If such entitlement 
remains denied, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


